Case 3:12-cv-00850-HLA-MCR Document 333 Filed 12/11/18 Page 1 of 3 PageID 11972



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


    THE CITY OF JACKSONVILLE,                 )      Case No.: 3:12-CV-850-J-25MCR
    a State of Florida municipal corporation,
                                              )
                   Plaintiff,
                                              )
    vs.
                                              )
    SHOPPES OF LAKESIDE, INC. a
    Florida corporation; JACKSONVILLE )
    HOSPITALITY HOLDINGS L.P., a
    Delaware limited partnership;             )
    CONTINENTAL HOLDINGS, INC., a
    Wyoming corporation,                      )

                  Defendants.                 )

                                              )


             CONTINENTAL HOLDINGS, INC.’S NOTICE OF APPEAL

           Notice is given that third-party plaintiff Continental Holdings, Inc.

    (“Continental”) appeals to the United States Court of Appeals for the Eleventh

    Circuit from the Judgment in favor of Third Party Defendants Houston Pipe Line

    Company, L.P. and HPL GP, LLC (“Houston”) entered in this action on September

    28, 2018 (ECF Nos. 316 and 330).1

           Continental believes the Judgment is not a final appealable judgment

    because it does not resolve all claims against all parties (including the plaintiff’s

    1
      This notice of appeal is timely filed within 30 days of the Court’s November 15,
    2018 Order denying Continental’s motion amend the Judgment to include a Rule
    54(b) certification (ECF Nos. 323 and 330). See Rule 4(a)(4), Fed. R. App. P.
Case 3:12-cv-00850-HLA-MCR Document 333 Filed 12/11/18 Page 2 of 3 PageID 11973



    claims), and does not include a certification pursuant to Rule 54(b) that there is

    “no just reason for delay.” Continental nevertheless files this notice of appeal in

    an abundance of caution because (i) Houston opposed Continental’s motion to

    amend the Judgment to include a Rule 54(b) certification, arguing the certification

    was unnecessary because the Judgment is a final judgment, and (ii) the District

    Court denied Continental’s motion to amend and certify without addressing

    Houston’s finality argument (ECF Nos. 323, 329 and 330).


                                             SMITH HULSEY & BUSEY


                                             By /s/ Stephen D. Busey
                                                    Stephen D. Busey
                                                    John R. Thomas

                                             Florida Bar Number: 117790
                                             Florida Bar Number: 77107
                                             One Independent Drive, Suite 3300
                                             Jacksonville, Florida 32202
                                             (904) 359-7700
                                             (904) 359-7708 (facsimile)
                                             busey@smithhulsey.com
                                             jthomas@smithhulsey.com

                                             Attorneys for Continental Holdings, Inc.




                                            2
Case 3:12-cv-00850-HLA-MCR Document 333 Filed 12/11/18 Page 3 of 3 PageID 11974




                               CERTIFICATE OF SERVICE

             I certify that on this 11th day of December, 2018, I electronically filed the

    foregoing with the Clerk of Court by using the CM/ECF system. I further certify

    that I mailed the foregoing document and the notice of electronic filing by first-

    class mail to the following non-CM/ECF participants: none.



                                                          /s/ Stephen D. Busey
                                                                 Attorney

    01018728.4




                                               3
